LANE, Presiding Judge,
specially concurring.
While I am in agreement with the majority opinion, I write to further explain the posture of this ease on remand. As it stands now, the case against M.L.S. has been prosecuted through the statutory procedures defined in 10 O.S.Supp.1989, § 1112, which allow a juvenile to be prosecuted as an adult under certain circumstances. As the majority explains, the two threshold criteria for certification of a juvenile to stand trial as an adult are that the complaint has prosecutive merit and the lack of amenability to rehabilitative opportunities existing within the juvenile system.
In this case, the majority adopts the analysis from my concurring opinion in R.J.D. v. State, 799 P.2d 1122 (Okl.Cr.1990) concerning the quantum of proof necessary to satisfy the statutory requirement of “prosecutive merit” and finds that based on the evidence “there is a ‘reasonable likelihood’ that the offender committed the crime in question.” The majority, however, disagrees, as do I, with the trial court’s finding that there is no reasonable prospect for rehabilitation in the juvenile system.
With this procedural background, I believe that it is necessary to consider the further treatment of the case once it is received in the district court. Having denied the attempt to prosecute this child as an adult, the trial court must proceed under the sections of the statute dealing with the prosecution of juveniles. The first step in the process is an adjudication that the child is a delinquent. 10 O.S.Supp.1990, §§ 1103 and 1112. This is an absolute, jurisdictional requirement. Matter of 598 P.2d 243 (Okl.Cr.1979).
This initial hearing, known as an adjudicatory hearing, is defined in 10 O.S.Supp. 1990, § 1101(8) as “a hearing to determine whether the allegations of a petition pursuant to the provisions of Section 1103 of this title are supported by the evidence and whether a child should be adjudged to be a ward of the court.” This entails a finding specifically different than that of “prosecu-tive merit.” The court must determine, quite simply, whether the allegations are supported by the evidence. This is a much higher standard than is utilized to determine prosecutive merit. Accordingly, a finding of prosecutive merit cannot substitute for an adjudication of delinquency. *672The case then may proceed under 10 O.S. 1981, § 1110.
I write primarily to point out these distinctions between the two types of proceedings so that there will no confusion when this case comes up for consideration in the district court. The fact that we have agreed that the case presented prosecutive merit for purposes of M.L.S.’s certification as an adult is no longer relevant to any proceedings. The case should proceed through the juvenile justice system as though it was brought there in the first place. With these additional comments, I am in complete agreement with the majority.